Name: Commission Regulation (EC) NoÃ 691/2009 of 30Ã July 2009 providing for advances to be paid from 16Ã October 2009 of the dairy premium and additional payment, arable crops area payment, direct payments under measures established in the POSEI and the Aegean Islands programmes, the single payment scheme, the crop specific payment for rice, the protein crop premium, sheep meat and goat meat premiums, beef and veal payments and the single area payments scheme
 Type: Regulation
 Subject Matter: European construction;  plant product;  animal product;  farming systems;  regions of EU Member States;  agricultural policy;  processed agricultural produce
 Date Published: nan

 31.7.2009 EN Official Journal of the European Union L 199/7 COMMISSION REGULATION (EC) No 691/2009 of 30 July 2009 providing for advances to be paid from 16 October 2009 of the dairy premium and additional payment, arable crops area payment, direct payments under measures established in the POSEI and the Aegean Islands programmes, the single payment scheme, the crop specific payment for rice, the protein crop premium, sheep meat and goat meat premiums, beef and veal payments and the single area payments scheme THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 29(4)(a) thereof, Whereas: (1) Article 29(2) of Regulation (EC) No 73/2009 provides that payments under support schemes listed in Annex I to that Regulation are to be made within the period from 1 December to 30 June of the following calendar year. However, Article 29(4)(a) of that Regulation permits the Commission to provide for advances. (2) In 2009, farmers are currently facing serious financial and cash flow difficulties as a result of low agricultural prices and high input costs. In order to help to alleviate these difficulties it is appropriate to allow for farmers to receive advance payments of up to 70 % of support schemes where the necessary verification of eligibility conditions under Article 29(3) of Regulation (EC) No 73/2009 may be carried out before such an advance payment. The support schemes concerned are: the dairy premium and additional payment and the arable crops area payment under Title IV, Chapters 7 and 10 of Regulation (EC) No 1782/2003 (2), direct payments under measures established in the POSEI programmes provided for in Title III of Council Regulation (EC) No 247/2006 (3) and direct payments under measures established in the Aegean Islands programmes provided for in Chapter III of Council Regulation (EC) No 1405/2006 (4), the single payment scheme, the crop specific payment for rice, the protein crop premium, the sheep meat and goat meat premiums, the beef and veal payments and the single area payment scheme provided for in Title III, Title IV, Chapter 1, Sections 1, 3, 10 and 11 and Title V, Chapter 2, respectively of Regulation (EC) No 73/2009. (3) In order to ensure that the payments will be accounted for under the 2010 budget year, they should be made from 16 October 2009. The necessary verification of eligibility conditions under Article 29(3) of Regulation (EC) No 73/2009 should nevertheless be carried out before payment of the advances in the interests of good financial management. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Member States may pay, from 16 October 2009, advances to farmers of up to 70 % of payments in respect of applications made in 2009, provided that the verification of the eligibility conditions pursuant to Article 20 of Regulation (EC) No 73/2009 has been finalised, for: (a) the dairy premium and additional payment and the arable crops area payment as referred to in Title IV, Chapters 7 and 10 of Regulation (EC) No 1782/2003; (b) the direct payments under measures established in the POSEI programmes as referred to in Title III of Regulation (EC) No 247/2006; (c) the direct payments under measures established in the Aegean Islands programmes as referred to in Chapter III of Regulation (EC) No 1405/2006; and (d) the single payment scheme, the crop specific payment for rice, the protein crop premium, the sheep meat and goat meat premiums, the beef and veal payments and the single area payment scheme referred to in Title III, Title IV, Chapter 1, Sections 1, 3, 10 and 11 and Title V, Chapter 2, respectively of Regulation (EC) No 73/2009. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 270, 21.10.2003, p. 1. (3) OJ L 42, 14.2.2006, p. 1. (4) OJ L 265, 26.9.2006, p. 1.